        Case 7:20-cv-00202 Document 1 Filed on 07/29/20 in TXSD Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN OF TEXAS
                                 McALLEN DIVISION

  JUAN GILBERTO ESCOBAR, ET AL.,                    §
                                                    §
                    Plaintiffs,                     §
                                                    §
                                                    §
                                                    §
  vs.                                               §      CIVIL ACTION NO. 7:20-cv-202
                                                    §
  ROMA INDEPENDENT SCHOOL                           §
  DISTRICT                                          §
                                                    §
                                                    §
                   Defendant.                       §      JURY DEMANDED

______________________________________________________________________________

                     PLAINTIFFS’ ORIGINAL COMPLAINT
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Juan Gilberto Escobar and Ramiro Guillen, (hereinafter called

“Plaintiffs”), complaining of and about Roma Independent School District, (hereinafter “RISD”

or “Defendant”) and for cause of action shows unto the Court the following:

                                  I.   PARTIES AND SERVICE

        1.     Plaintiff Juan Gilberto Escobar is a citizen of the United States and

the State of Texas and resides in Starr County, Texas.

        2.     Plaintiff Ramiro Guillen is a citizen of the United States and the State of Texas and

resides in Starr County, Texas.
       Case 7:20-cv-00202 Document 1 Filed on 07/29/20 in TXSD Page 2 of 6




        13.     Defendant Roma Independent School District may be served by serving its School

Board President, Clarissa B. Alvarez, at 608 North Garcia Street, Roma, Texas 78584. Defendant

is an independent school district in Texas.

                                        II.     JURISDICTION

        14.     The Court has subject-matter jurisdiction over this lawsuit pursuant to 28 U.S.C. §

1331 as Plaintiffs are suing Defendants under Section 1983 of Title 42 of the United States Code

for violating the rights guaranteed to him by the First Amendment of the United States

Constitution.

                                              III.   VENUE

        15.     Pursuant to 28 U.S.C. § 1391(b), venue is proper in the United States District Court

of the Southern District of Texas, McAllen Division, as a substantial part of the events or omissions

giving rise to Plaintiffs’ claims occurred in this district.

                                              IV.    FACTS

        16.     Plaintiffs (Juan Gilberto Escobar, Ramiro Guillen, et al.) engaged in their First

Amendment rights to engage in political activity when he supported a political party, but then that

RISD Board Member (Moreno) engaged in action that violated Plaintiffs First Amendment rights.

Specifically, Mr. Escobar as an employee (Teacher) of RISD engaged in his First Amendment

rights in February 2020.

        17.     On February 27, 2020, in a public setting surrounded by dozens of witnesses, Raul

Moreno (School Board Member) called Mr. Escobar to approach him. When close, Moreno

confronted Escobar at an Election Site near a political candidate’s tent.

        18.     Immediately it became apparent that Moreno was agitated and aggressive towards

Escobar for his political association, as he accused Escobar of “starring his way” to justify his
       Case 7:20-cv-00202 Document 1 Filed on 07/29/20 in TXSD Page 3 of 6




hostile, nonsensical confrontation.

       19.     After Escobar responded to the verbal attack by demonstrating that there was no

animosity amongst the two, Moreno continued to belittle and mock his position as Municipal

Judge, even including a burst into laughter when Moreno further made clear that “[he] can and

[does] whatever the fuck [he] wants.” This type of “above the law” behavior, combined with

political animosity directly resulted in this malicious, violent and retaliatory altercation.

       20.     Soon after, the altercation evolved into a physical assault when Moreno physically

shoved Escobar, in his abdomen. In an effort not to avoid further altercations, Escobar attempted

to walk away, as Moreno hurled further insults. As Escobar sought to respond, with his hands in

pocket (to signal his non-violent stance), Moreno, again, physically assaulted Escobar by

forcefully shoving him in the chest.

       21.     Notably, after the second physical assault, Escobar continued to try and neutralize

the situation with a non-aggressive stance and expressed that Moreno’s action were grossly

inappropriate and uncalled-for, unwelcomed physically hostile aggression. Soon after, a Sheriff’s

Deputy that was on-site intervened and approach both Mr. Moreno and Mr. Escobar. As a result

of the unwelcomed physical altercation, Mr. Escobar agreed to file an incident report.

       22.     Moreover, after the incident, Mr. Moreno (and through his spouse) posted false and

negative information in a group forums – meant to cover up his unwarranted blatant physical

assault. The spouse of Mr. Moreno posted on Social Media that Escobar’s version of the events

was a twisting of the events or an inaccurate account, in an effort to disguise the egregious

unconsented physical aggression of Mr. Raul Moreno against Escobar. Notably, this unwelcomed

backlash and on-going misrepresentation by the RISD Board Member against Mr. Escobar (as

Teacher) is the basis of the adverse employment action subjected on Mr. Escobar. Since the
       Case 7:20-cv-00202 Document 1 Filed on 07/29/20 in TXSD Page 4 of 6




incident and thereafter, Mr. Moreno continues to make efforts to publicly humiliate and shame by

spreading false information about the incident.

       23.     Importantly, this type of political retaliation is not an isolated incident and has

occurred to others such as Plaintiff, Ramiro Guillen, employee of RISD, who has personal

knowledge that Mr. Moreno (RISD Board Member) blatantly told him that he was being reassigned

in his school position – as a direct consequence of his political affiliation with the party opposing

Raul Moreno’s party.

       24.     Thus, as a result, Plaintiffs, individually and collectively, have suffered damages to

their reputation.


                                   V.     CAUSE OF ACTION

                    FIRST AMENDMENT RETALIATION (42 U.S.C. §1983)

       25.     Plaintiffs reassert and incorporate by reference all of the above numbered

paragraphs.

       26.     Plaintiffs assert they have suffered retaliation due to speech protected by the First

Amendment. Specifically, Plaintiffs contend 1) that the Plaintiffs engaged in speech involving a

matter of public concern, (2) that Plaintiffs suffered an adverse employment action for exercising

their First Amendment rights, and (3) that the employee's exercise of free speech was a substantial

or motivating factor in the adverse employment action. This would include an adverse action taken

against a spouse due to the other spouses protected speech.

                                        VI.    DAMAGES

       27.     Plaintiffs have sustained damages as a result of Defendants’ actions described

herein. Accordingly, Plaintiffs are entitled to an award of actual and compensatory damages in an

amount that exceeds the minimum jurisdictional limits of this Court, including, but not limited to:
      Case 7:20-cv-00202 Document 1 Filed on 07/29/20 in TXSD Page 5 of 6




mental anguish and emotional pain and suffering in the past and future; impairment of reputation,

personal humiliation; lost wages and benefits in the past and future; together with pre-judgment

and post-judgment interest as allowed by law.

       28.     Additionally, as a result of Defendants’ above-described actions and/or omissions,

Plaintiffs were required to retain counsel. Accordingly, Plaintiffs also seek compensation for

attorney’s fees, as well as out-of-pocket expenses and costs.

                                     VII. JURY DEMAND


       29.     Plaintiffs demand a trial by jury and paid the jury fee when they filed their Original

Complaint.

                                        VIII. PRAYER

       For the reasons set forth above, Plaintiffs Juan Gilberto Escobar, et al. respectfully prays

that the Defendant be cited to appear and answer herein, and for the following relief:

       a. a judgment in Plaintiffs favor on all claims asserted in this complaint;

       b. past and future wages;

       c. lost employment benefits;

       d. compensatory damages;

       e. pre-judgment and post-judgment interest as permitted by law;

       f. reasonable attorney’s fees and costs; and

       g. for such other and further relief to which Plaintiffs may show himself to be justly
          entitled.
                                                      Respectfully Submitted,




                                                      By: ______________________
                                                      Alfonso Kennard, Jr.
                                                      Texas Bar No. 24036888
Case 7:20-cv-00202 Document 1 Filed on 07/29/20 in TXSD Page 6 of 6



                                    2603 Augusta Drive, Suite 1450
                                    Houston Texas 77057
                                    (713) 742-0900 main
                                    (713) 742-0951 facsimile
                                    Email: alfonso.kennard@KennardLaw.com
                                    ATTORNEY-IN-CHARGE FOR
                                    PLAINTIFFS
